Citation Nr: 0823210	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee degenerative joint disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for heart disorder, to 
include as secondary to service-connected disorder.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).  

The issues of entitlement to service connection for a heart 
disorder, to include as secondary to a service-connected 
disorder, and for entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU), are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period February 28, 2003, to December 18, 2006, 
the veteran's right knee disorder was manifested by objective 
x-ray evidence of arthritis, flexion not limited to less than 
45 degrees, and extension limited to 15 degrees or less, with 
no evidence of functional loss.  

2.  Beginning December 19, 2006, the veteran's right knee 
disorder was manifested by objective x-ray evidence of 
arthritis, flexion not limited to less than 45 degrees, and 
extension limited to 20 degrees, with no evidence of 
functional loss, but with objectively documented evidence of 
severe instability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for right knee degenerative joint disease, for the period 
February 28, 2003, to December 18, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71, 
Diagnostic Code 5260-5010 (2007).

2.  Beginning December 19, 2006, the criteria for an 
evaluation of 30 percent, but no greater, for right knee 
degenerative joint disease, are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107; 38 C.F.R. § 4.71, Diagnostic Code 5261-5010 
(2007).

3.  Beginning December 19, 2006, the criteria for a separate 
30 percent evaluation for severe instability of the right 
knee are met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased 
evaluation for a right knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in April 2003 
satisfied the duty to notify provisions; an additional letter 
was sent in May 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating by a letter dated in May 2006.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran did not 
identify any pertinent private medical records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in October 2002, April 2003, November 2006, and 
December 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for the veteran's right knee disorder was 
granted by a December 2002 rating decision, which assigned a 
10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71, Diagnostic Code 5260-5010.  38 C.F.R. § 4.71, 
Diagnostic Code 5260-5010 (2007).  The hyphenated code used 
for rating the veteran's disability is intended to show that 
the veteran's traumatic arthritis was caused by limited 
flexion of the leg.  38 C.F.R. § 4.27.  Diagnostic Code 5010 
directs that traumatic arthritis be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Diagnostic Codes 5260 and 5261 address limitation of flexion 
and extension of the leg.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).  Limitation of leg flexion warrants 
a 10 percent rating if limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, and a maximum 30 percent 
rating if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of leg extension warrants a 
10 percent rating if limited to 10 degrees, a 20 percent 
rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a maximum 50 percent rating if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
38 C.F.R. § 4.71, Plate II (2007) (showing normal leg flexion 
and extension as between 0 degrees and 140 degrees).

On VA examination in October 2002, flexion of the right leg 
was to 114 degrees, and extension was to 0 degrees.  On VA 
examination in April 2003, flexion was to 95 degrees, and 
extension was to 0 degrees.  On VA examination in November 
2006, flexion was to 100 degrees, and extension was to 11 
degrees.  On VA examination in December 2006, flexion was to 
110, extension was to 20 degrees.  Extension of the right leg 
was essentially normal during the October 2002 and April 2003 
VA examinations, and was not limited to 15 degrees in 
November 2006, but was limited to 20 degrees beginning in 
December 2006.  Moreover, there was evidence of limitation of 
motion due to swelling and painful motion, bilaterally, on 
several occasions, to include on VA examination in October 
2002.  

The evidence shows limitation of motion due to arthritis, as 
swelling and painful motion were demonstrated, thus meriting 
the currently assigned 10 percent evaluation under Diagnostic 
Code 5003 (as directed by Diagnostic Code 5010).  Moreover, 
as there is no evidence that flexion of the right leg was 
limited to 30 degrees or less at any time, an evaluation 
greater than 10 percent under Diagnostic Code 5260 is not 
warranted.  However, although limitation of extension of the 
right leg was not shown to a compensable degree on 
evaluations ranging from October 2002 to November 2006, 
because the December 2006 VA examination showed that 
extension was limited to 20 degrees, a 30 percent evaluation 
for the veteran's right knee degenerative joint disease is 
warranted effective from the date of that examination, 
December 19, 2006.  See Hart, 21 Vet. App. 510.

Other diagnostic codes pertaining to the knee and leg have 
been considered in determining whether an evaluation greater 
than 10 percent, from February 28, 2003, to December 18, 
2006, or greater than 30 percent from December 19, 2006, is 
warranted under other criteria.  However, Diagnostic Codes 
5256, 5258, 5262, and 5263 are not for application in this 
case because there is no evidence that the veteran has 
experienced anklyosis of the knee, dislocated or removed 
semilunar cartilage of the knee, impairment of the tibia and 
fibula, or genu recuvatum.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, 5263.  

Limitation of motion and instability of the knee are two 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOGCPREC 23-97 (July 1, 1997) (when 
a claimant has arthritis and is rated under instability of 
the knee, those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOGCPREC 9-98 (August 14, 
1998).  Diagnostic Code 5257 provides a 10 percent rating for 
slight recurrent subluxation or lateral instability of the 
knee, a 20 percent rating for moderate recurrent subluxation 
or lateral instability, and the maximum 30 percent rating for 
severe recurrent subluxation or lateral instability.

To that end, the evidence does not show recurrent instability 
or subluxation of the knee as to merit a compensable rating 
from February 28, 2003, to December 18, 2006.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  During an August 2002 VA 
outpatient visit, the veteran denied instability of the right 
knee.  On VA examination in October 2002 and April 2003, 
there was no varus or valgus instability found.  During an 
April 2004 VA outpatient visit, the veteran denied laxity of 
the right knee.  On VA examination in November 2006, there 
was no varus or valgus instability found.  

However, beginning with the December 2006 VA examination, the 
veteran reported that he always wore his right knee brace, 
because without it his right knee gave way, and he did not 
know "where to put his right knee without the brace."  
Moreover, the examiner found objective anterior instability 
of the right knee on physical examination, and noted that 
without the brace on the right side, the instability was such 
that the veteran became uncoordinated with weight shifting.  
Based on these findings, it is clear that the veteran's right 
knee disorder also results in severe recurrent instability; 
without a brace, the veteran is essentially unable to keep 
his knee stable.  Accordingly, a separate 30 percent 
evaluation for severe instability of the right knee is 
warranted from December 19, 2006.  


During the April 2003 VA examination, it was noted that the 
veteran experienced pain on flexion of the right leg at 90 
degrees, with flexion to 95 degrees.  Similarly, during the 
November 2006 VA examination, it was indicated that the 
veteran experienced pain at the very end of the ranges of 
flexion and extension, which were to 100 degrees and to 11 
degrees, respectively.  However, while slight limitation of 
motion due to pain is shown, the November 2006 VA examiner 
stated that there was no additional functional impairment due 
to pain, fatigue, incoordination, or instability.  Moreover, 
while the December 2006 VA examiner concluded that the 
veteran's range of motion was limited by pain, stiffness, 
weakness, and incoordination with repetitive use, the range 
of motion of the right leg was not shown to be additionally 
limited to the degree that a higher evaluation is warranted 
based on that limitation.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an evaluation greater than 10 percent, from 
February 28, 2003, to December 18, 2006, or greater than 30 
percent, from December 19, 2006, based on functional 
impairment is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's right knee disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2007).  Although evaluations in excess of that 
currently assigned may be provided for certain manifestations 
of the right knee disorder, the medical evidence reflects 
that those manifestations are not present in this case.  In 
this regard, the evidence does not show that his right knee 
disorder required frequent periods of hospitalization or 
otherwise renders impractical the application of the regular 
schedular standards.  The veteran repeatedly refused to have 
total knee replacement or other surgery to repair his right 
knee disorder, or to undergo steroid injections to relieve 
the level of pain he experienced.  

Additionally, the veteran reported that he stopped working in 
late 2001 due to his increasing right knee pain, and has been 
unable to return to work since the pain from and instability 
of his right knee essentially prevents him from climbing 
ladders or otherwise performing roofing-related tasks.  
However, by the above decision, the veteran's right knee 
disorder evaluation was increased to 30 percent, with a 
separate 30 percent evaluation assigned for instability.  
Thus, while it is clear that the veteran's right knee 
disorder does cause interference with his employment, the 
disability picture presented is not so exceptional or unusual 
that the currently assigned evaluations make the rating 
schedule impractical.  For that reason, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met, and the 
RO's failure to consider or to document its consideration was 
not prejudicial to the veteran.

By the above decision, the evaluation of the veteran's right 
knee degenerative joint disease is increased to 30 percent 
effective December 19, 2006, and a separate 30 percent 
evaluation assigned for instability from that date.  However, 
as the criteria for an evaluation greater than 10 percent for 
the period February 28, 2003, to December 18, 2006, are not 
met, and the criteria for an evaluation greater than those 
assigned for the period beginning December 19, 2006 are not 
met, the preponderance of the evidence is against the 
veteran's claim for higher evaluations.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation greater than 10 percent, for the period 
February 28, 2003, to December 18, 2006, for a right knee 
disorder is denied.

An evaluation of 30 percent, but no greater, for the period 
beginning December 18, 2006, for a right knee degenerative 
joint disease is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

A separate evaluation of 30 percent, but no greater, for the 
period beginning December 18, 2006, for severe instability of 
the right knee, is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.



REMAND

The April 2006 Remand indicated that the April 2003 VA 
examiner opined that it was less likely than not that the 
veteran's heart disorder, to include atrial fibrillation, was 
the consequence of his knee disorder medication regimen.  
Because the VA examiner failed to state an opinion as to 
whether the veteran's heart disorder was aggravated by those 
medications, a new VA opinion was requested in the April 2006 
Remand.  However, while the November 2006 VA examiner's 
opinion stated that the veteran's cardiac condition was "not 
related to his knee condition nor to medications [which] he 
has taken for the knee in the past or present," it is not 
clear whether the examiner was stating that the medications 
caused the veteran's underlying cardiac pathology, or whether 
the medications aggravated said pathology.  

Thus, the claims file still does not contain an opinion as to 
whether the veteran's already-existing, underlying coronary 
pathology was or is aggravated by use of the prescription 
medications used to treat his service-connected right knee 
disorder.  As aggravation of a nonservice-connected 
disability by a service-connected disability is also part of 
the criteria under which secondary service connection can be 
granted, an opinion as to whether the veteran's heart 
disorder has been aggravated by his knee disorder medications 
must be obtained before appellate adjudication may proceed.  
Because this directive of the April 2006 Remand was not 
accomplished, remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran has repeatedly asserted that his service-
connected right knee disorder prevents him from maintaining 
employment as a roofer, a position he held for a significant 
period of time prior to becoming unemployed in late 2001.  
However, the record does not include sufficient medical 
evidence to adjudicate his claim for TDIU.  An August 8, 
2002, VA outpatient treatment record, the March 2003 Social 
Security Administration (SSA) decision, and the November 2006 
and December 2006 VA examination reports all indicate that 
the veteran's right knee disorder has completely disabled him 
from roofing and/or any similarly labor-intensive type of 
employment.  However, none of those opinions have concluded 
that the veteran is wholly unemployable due to his service-
connected right knee disorder.  The SSA decision indicates 
that the veteran's high school level education is too remote 
to be of assistance in, and his past job opportunities fail 
to provide acquired work skill that would help in, direct 
entry into skilled sedentary work.  However, the SSA decision 
considers both service-connected and nonservice-connected 
disabilities.  Ultimately, none of the opinions of record 
comply with VA criteria for a sufficient TDIU opinion.  To 
that end, RO should obtain a medical opinion as to whether of 
the veteran's service-connected disabilities, alone, and not 
in concert with his other, nonservice-connected disabilities, 
render him unable to obtain or retain substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994); 38 U.S.C.A. 
§5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).

Accordingly, the issues of entitlement to service connection 
for a heart disorder, to include as secondary to a service-
connected disorder, and entitlement to TDIU, are is remanded 
for the following actions:

1.  The veteran's claims file must be 
forwarded to a VA examiner of the 
appropriate expertise in cardiology and 
unemployability issues.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior to offering an opinion.  After 
review of the claims file, the examiner 
must provide an opinion as to whether the 
veteran's current heart disorder, to 
include any underlying cardiac pathology, 
was at any time in the past, or is 
currently, aggravated by the prescription 
and nonprescription medications used by 
the veteran to treat his service-connected 
right knee disorder.  Evidence concerning 
the type/name, dosage, frequency, and 
duration of use of these medications, as 
contained in the claims file, must be 
considered.  

Then, the examiner must review the 
evidence of record and determine whether 
the veteran's service-connected disorder 
renders him unable to secure or follow a 
substantially gainful occupation, without 
regard to his age or the impact of any 
nonservice-connected disabilities.  The 
examiner must specifically review, and 
comment on the conclusions of, the August 
8, 2002 VA outpatient treatment record, 
March 2003 Social Security Administration 
decision, and the November 2006 and 
December 2006 VA examination reports.  The 
veteran's current level of education, 
suitability for vocational rehab, and 
potential for alternative employment must 
also be discussed.

If the examiner is unable to formulate an 
opinion as to aggravation, or as to 
unemployability, without resorting to 
speculation, he or she must so state.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
must be typed.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above is 
completed, the claims must be 
readjudicated.  If the claims remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


